249 F.2d 318
W. F. SNAKARDv.MOORE OIL, Inc.MOORE OIL, Inc.,v.W. F. SNAKARD.
No. 5618.
No. 5619.
United States Court of Appeals Tenth Circuit.
September 6, 1957.

Appeal and cross-appeal from the United States District Court for the Western District of Oklahoma.
P. D. Erwin, Chandler, Okl., and J. B. Dudley and J. B. Dudley, Jr., Oklahoma City, Okl., for W. F. Snakard.
Paul Brown, Oklahoma City, Okl., for Moore Oil, Inc.
Before BRATTON, Chief Judge, and HUXMAN and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Remanded to the District Court on joint motion of the parties. D.C., 150 F. Supp. 250.